IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS
                                              No. 12-749V
                                       Filed: February 25, 2013

*************************
RACHAEL DONNELLY,                                 *
                                                  *
                         Petitioner,              *       Damages Decision Based on Proffer;
                                                  *       Influenza; Shoulder Injury Related to
        v.                                        *       Vaccine Administration [“SIRVA”]
                                                  *
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
             Respondent.                          *
*************************

Scott Rooney, Esq., Nemes, Rooney, P.C., Farmington Hills, MI, for petitioner.
Gordon Shemin, Esq., U.S. Dept. of Justice, Washington, DC, for respondent.


                               DECISION AWARDING DAMAGES1

Vowell, Special Master:

      On November 2, 2012, Rachael Donnelly filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 [the
“Vaccine Act” or “Program”] alleging that she suffered a shoulder injury as a result of the
administration of her September 22, 2011 flu vaccination. Petition at 2-3.

       On January 14, 2013, noting respondent’s concession in her Rule 4(c) Report
that petitioner is entitled to compensation in this case, I issued a Ruling on Entitlement.
On February 22, 2013, respondent filed a Proffer on award of compensation. The
proffer indicates that petitioner agrees with each aspect of the compensation award.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to delete medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2006).
     Pursuant to the terms stated in the attached proffer, I award petitioner a lump
sum payment of $80,850.75 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.
                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.



                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
RACHAEL DONNELLY,                    )
                                     )
            Petitioner,              )  No. 12-749V
                                     )  Special Master Vowell
      v.                             )  ECF
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
                                     )

                          PROFFER ON AWARD OF COMPENSATION 1

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$80,850.75, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $80,850.75 in the form of a check payable to petitioner.

Petitioner agrees.

                                                               Respectfully submitted,

                                                               STUART F. DELERY
                                                               Principal Deputy Assistant Attorney General

                                                               RUPA BHATTACHARYYA
                                                               Director
                                                               Torts Branch, Civil Division



1
 This Proffer does not include attorney’s fees and costs, which the parties intend to discuss after the Damages
Decision is issued.
                           VINCENT J. MATANOSKI
                           Deputy Director
                           Torts Branch, Civil Division

                           MICHAEL P. MILMOE
                           Senior Trial Counsel
                           Torts Branch, Civil Division

                           /s/ Gordon Shemin
                           GORDON SHEMIN
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Telephone: (202) 616-4208
Dated: February 22, 2013   Fax: (202) 353-2988